DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 7,264,878).  
Miller et al discloses (see figures 1 and 2) a sheet for a floor (i.e. deck) comprising:  a top surface 14, a bottom surface 16, a first side (generally at 14) and a second side (generally at 16), a closed foam cells core 12 between the top surface and the bottom surface in the first side and the second side, the core supporting at least 1000 psi of compressive force (see col. 7, line 54, 2000 psi). 
 Miller et al is silent to the top surface being at least 2 feet wide by 4 feet long, the sheet weighing less than 40 lbs. and is one continuous flat sheet.  The provision of specific dimensions would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a sheet being 2 feet wide by 4 feet long and weighing less than 40 lbs. because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
As to claim 8, Miller et al discloses (see figures 1 and 2) a sheet (capable of being used on a road) comprising: a top surface14, a bottom surface 16, a first side (generally at 14) and a second side (generally at 16), a closed foam cells core 12 between the top surface and the bottom surface in the first side and the second side, the core supporting at least 1000 psi of compressive force (see col. 7, line 54, 2000 psi).
Miller et al is silent to the top surface being at least 40 yards long and 6 feet wide and being one continuous flat piece.  The provision of specific dimensions would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a sheet being 40 yds long and 6 feet wide because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.
Allowable Subject Matter
Claims 2-7, 9-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678